Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Applicant response
Applicant's response of 12/01/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method, an apparatus, and a non-transitory computer readable media; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of creating an inventory of items and entering them into a catalog (listing) of items.  This is disclosed as being done for insurance purposes in the specification. 
Using claim 21 as a representative example that is applicable to claims 28 and 35, the abstract idea is defined by the elements of:
receiving one or more images; 
performing object recognition on the one or more images to identify one or more items within the one or more images; 
validating based on first geographical data associated with the one or more images and second geographical data associated with the user, that the one or more items are disposed at a location associated with the user; and
 storing data identifying the one or more items in a catalogue associated with the user based on the validation

The above limitations are reciting a certain method of organizing human activities that is the creation of an inventor of items belonging to a user so that the items owned by the user can be determined for insurance purposes.  In paragraph 003 of the specification the applicant states that personal property indexing services exist that help a user inventory the items they own so they are covered in case of an insured loss.  This represents a commercial activity that is done in the insurance industry and is something that amounts to a certain method of organizing human activities.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to a first computing device and a second computing device both of which that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited 1st and 2nd computing devices to perform the claimed steps that define the abstract idea.  A person can receive an image, visually inspect the image to identify an item, and can make a comparison of locations as claimed to perform the claimed validation step.  A person can record the inventory of items in a catalogue by using pen and paper.  People can perform the claimed abstract idea absent the recitation to the 1st and 2nd computing st and 2nd computing devices does not amount to more than a mere instruction to implement the abstract idea on a computer and is indicative of the fact that the claim has not integrated the abstract idea into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using generically recited 1st and 2nd computing devices to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the issued 2019 PEG.  
	For claims 22-27, 29-33, 36-40, the applicant is reciting more about the same abstract idea of claims 21, 28, 35.  The recitation to the geo-tags is noted; however, a geotag is just information per se and further reciting that the geographic data includes geo-tags is reciting a further embellishment of the same abstract idea of claim 21, 28, 35.  Reciting that the location is associated with a dwelling of a user, a location associated with a computing device, are both recitations that are part of the abstract idea of the claims.  Further defining the location data is just further defining information per se and is not providing for any additional elements that makes the claims eligible.  The step of receiving characteristics of the items, performing the object recognition in real time (as all humans do when looking and analyzing images), and providing a list of 
For claim 34, the step of creating the catalogue is part of the abstract idea of the claim as was addressed for claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busque et al. (20110161117).
For claims 21-24, 26-30, 32-37, 39, 40, Busque teaches a system and method that allows a user (such as a homeowner who has a homeowner’s insurance policy) to create and store an inventory of items that are covered under an insurance policy.  This is the same intended use for the claimed invention as is disclosed in the specification.  Busque teaches that a user can request to add an item to a stored inventory of items (a catalogue of items) that are covered by an insurance policy, see paragraphs 024, 028, 061 as examples.  An application on a user device 104 allows a user to take photos (images, videos) of an item that is to be listed in the inventory of items covered under the insurance policy, see paragraphs 061, 073 where the use of a camera is disclosed to take images that contain an item to be insured.  The images are sent to an insurance receiving of one or more images by a first computing device (insurance company system/computer) from a second computing device (the user mobile device).  Paragraph 085 discloses that image processing is performed on the received images to identify items contained in the images, and satisfies the claimed limitation to performing object recognition to identify an item in the image.  Busque also teaches that location information for the images is attached to the images and takes the form of geotags or geocodes that identify the location where the image was taken, see paragraphs 026, 040, 061 as examples.  Paragraph 061 discloses that the images have associated geocodes for the location of the image.  In paragraph 072 Busque teaches that the location where the image was taken (based on geotag data or geocode data for the image) is used to verify that the item was actually located at the location of an insured policy holder.  This satisfies the claimed validating step that is comparing the location of the images (based on geographic data for the image) to 2nd geographic data associated with the user (the user location where insurance coverage is provided), to validate the location of the item.  Busque teaches that the geotag data for the images are used to verify that the image (the item in the image) is located at the location of the insured.  This satisfies the claimed validating step.  
Not disclosed is that the storing of the item in the inventory (the claimed catalogue) is based on the validating step.  The examiner notes that in paragraph 080 and elsewhere, Busque refers to the inventory of items as being an inventory of items that are covered by an insurance policy.  The inventory of items in Busque is for covered items, not for items that are not covered.  Paragraph 072 teaches that it is when the location of the item(s) in the images is determined to be at the location of the insured.  Because the inventory of items (equates to the claimed catalogue of items) in Busque is for covered items, and because Busque recognizes that the items have to be at the user location to be covered, it follows and is obvious that if the location of an item to be insured is not at the location of the insured, you would not want to add that to the list of insured and covered items in the catalogue because it is not located at the insured location.  That would defeat the purpose of having a catalogue that is listing items covered under an insurance policy to also have it include items that are not covered under the polity, such as items not located at the home of the homeowner.  
For claims 25, 31, 38, Busque teaches that information entered by a user is also used and received.  This includes information such as categorizing or labeling the item, see paragraph 046.  Paragraph 083 teaches other information such as model, serial number, price, are received.  This satisfies the claimed receipt of characteristics of the item(s) and storing the characteristics in the catalogue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14  and of U.S. Patent No. 9,842,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims as follows:
receiving, by a first computing device and from a second computing device associated with a user, one or more images; 
	Patent claim 1:   receiving, from the device from, image data including the at least one image of the interior of the dwelling of the user
performing, by the first computing device, object recognition on the one or more images to identify one or more items within the one or more images; 
Patented claim 1: processing, at the server and in response to successfully verifying the location, the image data to identify a consumer product item in the image data by at least comparing the image data with reference image data associated with one or more reference items contained in a reference database

validating, by the first computing device and based on first geographical data associated with the one or more images and second geographical data associated with the user, that the one or more items are disposed at a location associated with the user; and 

	Patented Claim 14:  verifying of the location comprise comparing the geolocation tag associated with the image data to a known geographic location associated with the dwelling of the user.
storing, by the first computing device, data identifying the one or more items in a catalogue associated with the user based on the validation.
Patented Claim 1:  adding the identifier and the value of the consumer product item identified in the image data to the existing item database associated with the user

Response to arguments
The traversal of the prior art rejection in view of the claim amendments is noted and is persuasive; however, upon performing an updated search for the claimed invention the instant examiner has found relevant prior art that renders the claimed invention obvious.  This moots the arguments from the applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Loo et al. (10467700) in paragraph 034 teaches the use of image analysis for determining items in an image that is used in the insurance field for item inventories.  This is relevant to what is claimed.

	Trandal et al. (7899823) discloses in paragraph 064 that location information for an item is used to prevent fraud by ensuring that the location of the items as the same as the location of the user (insured location).  This is relevant to the location aspect of the images and the validating step of the claims.
	Billman et al. (20140257862) also teaches the use of image processing for determining items in images, for insurance purposes.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687